UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-6689


DARRYL PONCE KINNARD,

                 Petitioner - Appellant,

          v.

LORETTA KELLY,

                 Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:09-cv-01116-LO-TCB)


Submitted:   October 14, 2010              Decided:   October 21, 2010


Before MOTZ, KING, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Darryl Ponce Kinnard, Appellant Pro Se. Benjamin Hyman Katz,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Darryl        Ponce    Kinnard       seeks   to        appeal    the   district

court’s    order    denying       relief   on     his    28    U.S.C.       § 2254    (2006)

petition.     The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                             See 28 U.S.C.

§ 2253(c)(1) (2006).              A certificate of appealability will not

issue     absent     “a    substantial       showing          of     the    denial    of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that    reasonable         jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.     Cockrell,        537     U.S.    322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                              Slack,

529 U.S. at 484-85.           We have independently reviewed the record

and conclude that Kinnard has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials




                                             2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3